DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 14 December 2021, claims 1-20 are presently pending in the application, of which, claims 1, 8 and 14 are presented in independent form. The Examiner acknowledges amended claims 1, 8, and 14. No claims were cancelled or newly added.

Priority
The Examiner acknowledges the pending application is a continuation of U.S. 14/310,976, filed 20 June 2014, which is a continuation of U.S. 10/681,710, filed on 08 October 2003, and has been accorded the earliest effective file date, herewith.

Response to Arguments
All objections and/or rejections issued in the previous Office Action, mailed 12 March 2021, have been withdrawn or unless otherwise noted in this Office Action.

Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. Applicant’s arguments are directed to amended features and therefore have been incorporated into the rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Underwood, John, et al (U.S. 7,152,207 and known hereinafter as Underwood)(newly presented) and in further view of Stevenson, Daniel, et al (U.S. 2003/0014483 and known hereinafter as Stevenson).

As per claim 1, Underwood teaches a method for content management implemented in a computer including at least one processor and one non-transitory computer readable medium storing instructions translatable by the at least one processor (e.g. Underwood, see Figure 1, where it is well known that for a computer to be functional, that a processor and memory are present), the method comprising :
instantiating one or more content object from a class, wherein the one or more content objects inherit a set of content services from a parent class (Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. Additionally, the Site Definer interface allows the user to select a site definition for generating initial content, allow modular content that allows users to create a web page quickly by answering a series of questions, thereby illustrating a relationship between content objects and class. Additionally, see column 53, line 64 to column 54, line 66, which discloses versioning of content, thereby illustrating an instantiating process, where according to the instant disclosure, see paragraph [0055], where instantiated classes may be used in versioning, restoring, deploying, etc., of content objects. As such the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.);
linking the one or more content object to a content item residing in a content repository (i.e. Underwood, see column 14, lines 1-65, which discloses generating a modular content (pages or sections of pages with text and graphics) that allow users to create a web page quickly. See further Figure 5, which discloses links are provided to individual modules for designing, editing, and publishing a web site, where the content item resides in the web site and may be generated by the modules. Additionally, the framework provider provides various layout variations for a web site and an image provider allows for the selection and maintenance of various images on a web site, all which are interlinked together when generating a web site.);
individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network, the endpoint device supporting a corresponding site of the multiple sites while the undeployed content item is retained in the content repository (e.g. Underwood, see column 29, line 30 to column 30 line 65, which discloses a collection of site templates for a wide range of industries and business, an end user at a client terminal may construct and publish a complete website using the Web Definer, where the web definer is provides a tool for building and maintaining web sites. See further Figure 66, which discloses multiple web servers may be deployed at various localities for each edit store, where the edit store provides manipulating one or more content objects from the various localities (e.g. endpoint devices) to deploy the content item. The Examiner notes the one or more content objects are content associated with web pages and allows the users to make the desired edits, modifications, additions, based on the template web site.), and
managing the one or more content objects for multiple sites using the set of content services over a network (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites.) the managing including
executing one or more of the content services of the deployed content objects (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored.), 
the executing one or more of the content services accessing the content item over the network via the shortcuts between the deployed content objects and the content item in the content repository (e.g. Underwood, see column 38, line 15 to column 39, line 50, which discloses the Web Definer executes the publishing of the web contents in a template web site, which includes customized content objects and are deployed to the plurality of web servers in the network and further illustrated in Figure 1.), and 
the executing one or more of the content services updating the one or more content objects based on the content item in the content repository (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored, in which the content is updated based on the edits, modifications, and additions.).
While Underwood discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the content item in the content repository (e.g. Stevenson, see paragraphs 
Underwood is directed to providing conditional customization for generating a web site. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Underwood with the further teachings of Stevenson to include claimed feature with the motivation deploy content management to different platforms.

As per claim 8, Underwood teaches a computer program product comprising at least one non-transitory computer readable medium storing instructions translatable by a computer having at least one processor (e.g. Underwood, see Figure 1, where it is well known that for a computer to be functional, that a processor and memory are present) and at least one non-transitory computer readable medium storing instructions translatable by the at least one processor to perform:
instantiating one or more content object from a class, wherein the one or more content objects inherit a set of content services from a parent class (Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. Additionally, the Site Definer interface allows the user to select a site definition for generating initial content, allow modular content that allows users to create a web page quickly by answering a series of questions, thereby illustrating a relationship between content objects and class. Additionally, see column 53, line 64 to column 54, line 66, which discloses versioning of content, thereby illustrating an instantiating process, where according to the instant disclosure, see paragraph [0055], where instantiated classes may be used in versioning, restoring, deploying, etc., of content objects. As such the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.);
linking the one or more content object to a content item residing in a content repository (i.e. Underwood, see column 14, lines 1-65, which discloses generating a modular content (pages or sections of pages with text and graphics) that allow users to create a web page quickly. See further Figure 5, which discloses links are provided to individual modules for designing, editing, and publishing a web site, where the content item resides in the web site and may be generated by the modules. Additionally, the framework provider provides various layout variations for a web site and an image provider allows for the selection and maintenance of various images on a web site, all which are interlinked together when generating a web site.);
individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network, the endpoint device supporting a corresponding site of the multiple sites while the undeployed content item is retained in the content repository (e.g. Underwood, see column 29, line 30 to column 30 line 65, which discloses a collection of site templates for a wide range of industries and business, an end user at a client terminal may construct and publish a complete website using the Web Definer, where the web definer is provides a tool for building and maintaining web sites. See further Figure 66, which discloses multiple web servers may be deployed at various localities for each edit store, where the edit store provides manipulating one or more content objects from the various localities (e.g. endpoint devices) to deploy the content item. The Examiner notes the one or more content objects are content associated with web pages and allows the users to make the desired edits, modifications, additions, based on the template web site.), and
managing the one or more content objects for multiple sites using the set of content services over a network (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites.) the managing including
executing one or more of the content services of the deployed content objects (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored.), 
the executing one or more of the content services accessing the content item over the network via the shortcuts between the deployed content objects and the content item in the content repository (e.g. Underwood, see column 38, line 15 to column 39, line 50, which discloses the Web Definer executes the publishing of the web contents in a template web site, which includes customized content objects and are deployed to the plurality of web servers in the network and further illustrated in Figure 1.), and 
the executing one or more of the content services updating the one or more content objects based on the content item in the content repository (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored, in which the content is updated based on the edits, modifications, and additions.).
While Underwood discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the content item in the content repository (e.g. Stevenson, see paragraphs [0084-0087 and 0099], which links content between application within the content repositories and further discloses shortcut mechanism, which may include content encoders for different devices, connectors, platform specific markup language, which permits for ‘shortcuts’ in the system.).
Underwood is directed to providing conditional customization for generating a web site. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Underwood with the further teachings 

As per claim 14, Underwood teaches a system for content management, comprising:
at least one processor (e.g. Underwood, see Figure 1, where it is well known that for a computer to be functional, that a processor and memory are present); and
at least one non-transitory computer readable medium storing instructions translatable by the at least one processor (e.g. Underwood, see Figure 1, where it is well known that for a computer to be functional, that a processor and memory are present) to perform:
instantiating one or more content object from a class, wherein the one or more content objects inherit a set of content services from a parent class (Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. Additionally, the Site Definer interface allows the user to select a site definition for generating initial content, allow modular content that allows users to create a web page quickly by answering a series of questions, thereby illustrating a relationship between content objects and class. Additionally, see column 53, line 64 to column 54, line 66, which discloses versioning of content, thereby illustrating an instantiating process, where according to the instant disclosure, see paragraph [0055], where instantiated classes may be used in versioning, restoring, deploying, etc., of content objects. As such the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.);
linking the one or more content object to a content item residing in a content repository (i.e. Underwood, see column 14, lines 1-65, which discloses generating a modular content (pages or sections of pages with text and graphics) that allow users to create a web page quickly. See further Figure 5, which discloses links are provided to individual modules for designing, editing, and publishing a web site, where the content item resides in the web site and may be generated by the modules. Additionally, the framework provider provides various layout variations for a web site and an image provider allows for the selection and maintenance of various images on a web site, all which are interlinked together when generating a web site.);
individually deploying one or more content object from the computer to a corresponding endpoint device which is coupled to the computer via the network, the endpoint device supporting a corresponding site of the multiple sites while the undeployed content item is retained in the content repository (e.g. Underwood, see column 29, line 30 to column 30 line 65, which discloses a collection of site templates for a wide range of industries and business, an end user at a client terminal may construct and publish a complete website using the Web Definer, where the web definer is provides a tool for building and maintaining web sites. See further Figure 66, which discloses multiple web servers may be deployed at various localities for each edit store, where the edit store provides manipulating one or more content objects from the various localities (e.g. endpoint devices) to deploy the content item. The Examiner notes the one or more content objects are content associated with web pages and allows the users to make the desired edits, modifications, additions, based on the template web site.), and
managing the one or more content objects for multiple sites using the set of content services over a network (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites.) the managing including
executing one or more of the content services of the deployed content objects (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored.), 
the executing one or more of the content services accessing the content item over the network via the shortcuts between the deployed content objects and the content item in the content repository (e.g. Underwood, see column 38, line 15 to column 39, line 50, which discloses the Web Definer executes the publishing of the web contents in a template web site, which includes customized content objects and are deployed to the plurality of web servers in the network and further illustrated in Figure 1.), and 
the executing one or more of the content services updating the one or more content objects based on the content item in the content repository (e.g. Underwood, see column 39, line 12-40, which discloses the system is executed in accordance with one or more web servers at the various localities in where the content repository is stored, in which the content is updated based on the edits, modifications, and additions.).
While Underwood discloses linking content items to content repositories, it does not explicitly disclose by providing the content object with a shortcut that references the undeployed content item in the content repository.
Stevenson teaches by providing the content object with a shortcut that references the content item in the content repository (e.g. Stevenson, see paragraphs [0084-0087 and 0099], which links content between application within the content repositories and further discloses shortcut mechanism, which may include content encoders for different devices, connectors, platform specific markup language, which permits for ‘shortcuts’ in the system.).
Underwood is directed to providing conditional customization for generating a web site. Stevenson is directed to dynamic networked content distribution. All are analogous art in that they manipulate content objects within content repositories and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Underwood with the further teachings of Stevenson to include claimed feature with the motivation deploy content management to different platforms.

As per claims 2, 9, and 15, the modified teaching of Underwood and Stevenson teaches the method according to claim 1, the computer program product of claim 8, and the system of claim 14, respectively, further comprising:
(Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. The Examiner notes that the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.), the reference data containing information for replacement of a version of the content object at the endpoint device (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites. Furthermore the ‘Publish Mode’ allows the user to update the version of the published page.).

As per claims 3, 10, and 16, the modified teaching of Underwood and Stevenson teaches the method according to claim 1, the computer program product of claim 8, and the system of claim 14, respectively, further comprising:
creating a reference between the content object and a channel object, wherein the channel object is instantiated from a class which inherits the set of content services from the parent class (Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. The Examiner notes that the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.), and wherein the reference is owned by the content object or the channel object (Underwood, see column 13, line 49 to .

As per claims 4, 11, and 17, the modified teaching of Underwood and Stevenson teaches the method according to claim 3, the computer program product of claim 10, and the system of claim 16, respectively, wherein the content item is managed using the set of content services via the content object or the channel object, or a combination thereof (Underwood, see column 13, line 49 to column 14, line 30, which discloses a site define is a design module that may include a plurality of predefined site definitions (or templates), where the templates comprises generic structures, content, and embedded applications for generating a web site template to be customized by an end-user using the Web definer. The Examiner notes that the predefined site definitions or templates are instances of one or more content object from a class that allows the user to generate customizable set of content services.).

As per claims 5, 12, and 18, the modified teaching of Underwood and Stevenson teaches the method according to claim 3, the computer program product of claim 10, and the system of claim 16, respectively, further comprising:
deploying the channel object from the computer to the endpoint device in addition to or instead of deploying the content object from the computer to the endpoint device (e.g. Underwood, see column 29, line 30 to column 30 line 65, which discloses a collection of site templates for a wide range of industries and business, an end user at a client terminal may construct and publish a complete website using the Web Definer, where the web definer is provides a tool for building .

As per claims 6 and 19, the modified teaching of Underwood and Stevenson teaches the method according to claim 1 and the system according to claim 14, respectively, wherein the endpoint device is capable of:
determining where the content object belong in a structure of the site (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites.); and
making one or more incremental changes to the site using the content object received from the computer over the network (e.g. Underwood, see column 29, line 15 to column 30, line 25 and column 30, line 56 to column 31, line 40, discloses a template web site that is generated by the sever and allows the user at the terminal to make modifications, edits, additions, to a plurality of web pages for the one or more websites.). 

As per claims 7, 13, and 20, the modified teaching of Underwood and Stevenson teaches the method according to claim 1, the computer program product of claim 8, and the system of claim 14, respectively wherein the set of content services comprises at least one of versioning, restoring, deploying, workflow, approval, authorization, archiving, reporting, categorizing, or business process modeling (e.g. Underwood, see column 29, line 30 to column 30 line 65, which discloses a collection of site templates for a wide range of industries and business, an end user at a client terminal may construct and publish a complete website using the Web Definer, where the web definer is provides a tool for building and .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 22, 2022